UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7131



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT CALVIN MAXWELL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (CR-97-77-F, CA-00-433-5-F)


Submitted:   November 6, 2003          Decided:     November 18, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Calvin Maxwell, Appellant Pro Se. Fenita Morris Shepard,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Robert Calvin Maxwell seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).      The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                     28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating       that    reasonable       jurists    would    find     that   his

constitutional      claims    are   debatable     and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322,                   , 123 S. Ct.

1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.    Lee,   252    F.3d   676,   683   (4th     Cir.    2001).      We   have

independently reviewed the record and conclude that Maxwell has not

made the requisite showing.         Accordingly, we deny a certificate of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                           DISMISSED




                                         2